Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed on 08/22/2022.  Claims 1, 2, 4-10, 12-20, 22, and 24-26 are pending.  Claims 1, 22, and 26 is independent.  Claims 3, 11, 21, and 23 are canceled.  Claims 24-26 have been newly added.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/22/2022 has been entered.
Claim Objections
Claim 2 is objected to because of the following informalities:  
a) In lines 1-2 of claim 2, the limitation “is is comprised of” is grammatically incorrect.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-10, 12-20, 22, and 24-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the decreased diameter portions…being otherwise radially unrestrained” which is a negative limitation.  According to MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  First, the original disclosure does not provide sufficient support for that negative limitation.  Furthermore, the decreased diameter portions are radially restrained by the braided metal filaments themselves or the structure of the expandable element, such that decreased diameter portions are restrained or held back radially by the structure the expandable element or the formation of the braid.
Claim 22 recites the limitation “the smaller diameter portions…being otherwise radially unrestrained” which is a negative limitation.  According to MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  First, the original disclosure does not provide sufficient support for that negative limitation.  Furthermore, the smaller diameter portions are radially restrained by the braided metal filaments themselves or the structure of the expandable element, such that decreased diameter portions are restrained or held back radially by the structure the expandable element or the formation of the braid.
Claim 26 recites the limitation “the decreased diameter portions…being otherwise radially unrestrained” which is a negative limitation.  According to MPEP 2173.05(i), “Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. Any claim containing a negative limitation which does not have basis in the original disclosure should be rejected under 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.”  First, the original disclosure does not provide sufficient support for that negative limitation.  Furthermore, the decreased diameter portions are radially restrained by the braided metal filaments themselves or the structure of the expandable element, such that decreased diameter portions are restrained or held back radially by the structure the expandable element or the formation of the braid.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites the limitation "the smaller diameter portions" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 recites the limitation “a closed volume of the expandable element is between 0.5 and 6.0 times the longitudinal length of the coil” in lines 1-2 of the claim.  The limitation is indefinite because it is unclear how a volume which is in cubic (3-D) unit is 0.5 to 6.0 times the longitudinal length which is in linear (1-D) unit.  0.5 to 6.0 times the longitudinal length would still give a shorter/longer length, not a volume.

The art rejection(s) is/are made as best understood by the examiner because of the 35 U.S.C. 112 issue(s) stated above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4-7, 9, 13, 14, 16, 17, 22, 24, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251).
Regarding claims 1, 2, 4-7, 9, 13, 14, 16, 17, 22, 24, and 26, Tran discloses an embolic occlusion device (the embolic occlusion device shown in Fig. 8 with 30, 50, and 70 being integral, Paras. [0031], [0041], and [0047]), comprising: a coil (20 with rounded ends, Fig. 8) having a proximal end (the end near 25, Fig. 8) and a distal end (the distal end opposite the proximal end such as shown in Fig. 7); and, an expandable element (combination of all 70, 30, 50, Fig. 8 and [0031], [0034], [0041], and [0047] with 70, 30, and 50 are being integrally formed) extending along a longitudinal axis and having first and second ends (Fig. 8, also, see Figs. 7 and 9), the expandable element including a wave-like configuration extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions between the first and second ends of the coil (Fig. 8 and Paras. [0031], [0041], and [0047], increased diameter at portions 30 and decreased diameters at portions 50); the decreased diameter portions having an inner diameter conforms with an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil (Fig. 8 and Para. [0047]. As shown in Fig 8, the decreased diameter portions having an inner diameter conforms with an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil), wherein said expandable element is axially independent of said coil between said first and second ends (Para. [0047] and Fig. 8 and also see Figs. 7 and 9, said expandable element is axially independent of said coil between said first and second end because the coil between said first and second end are not slidable relative to the coil); and, wherein the expandable element is fixed to the coil only at a proximal end of the expandable element and a distal end of the expandable element, such that the remaining portion of the expandable element is movable relative to the coil (Figs. 8 and 7, and Paras. [0031], [0041], and [0047], the expandable element is fixed to the coil only at a proximal end of the expandable element and a distal end of the expandable element); wherein the expandable element is comprised of a series of portions (portions 50, Fig. 8) having said first diameter alternating with portions (portions 30, Fig. 8) having a second diameter larger than the first diameter arrayed along the longitudinal axis; an end cap (such as the end cap shown Fig. 7 or 9) coupled to a distal end of the coil; a delivery device (35 with 25, Fig. 8) having a proximal and distal end, wherein the proximal end of the expandable element is coupled to the distal end of the delivery device (Fig. 8); wherein the proximal end of the expandable element  is coupled to the distal end of the delivery device via a severable tether (such as 45, Fig. 9); wherein the coil includes a secondary shape (Fig .12); wherein the expandable element coaxially surrounds at least a portion of the longitudinal length of the coil (Fig. 8); wherein the inner diameter of the smaller/decreased diameter portions is approximately equal to the outer diameter of the coil (Fig. 8).  However, Tran does not disclose that the expandable element comprises braided metal filaments and is heat set to self-expand into a wave-like configuration; wherein the decreased diameter portion being heat set to have the inner diameter and also being radially unrestrained; wherein the metal filaments comprise shape memory filaments; wherein the total number of metal filaments is between about 30 and about 280.
Qian teaches, in the same field of endeavor (vaso-occlusive device), an expandable element (70, Fig. 7) comprising braided metal filaments (Para. [0060]); wherein the expandable element is heat set to self-expand (Paras. [0019], [0020], and [0047]-[0050] into a wave-like configuration (Figs. 7 and 8, Para. [0065] and see Abstract) extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions (Figs. 7 and 8); wherein the expandable element coaxially surrounds at least a portion of the longitudinal length of an inner member (Fig. 7 and 8); wherein the decreased diameter portions is heat set to having an inner diameter and also being radially unconstrained (Figs. 7, 8, 2A, and 2B and Paras. [0056], [0057], and [0064]); wherein the expandable element is fixed to the inner member only at the proximal end of the expandable element and the distal end of the expandable element, such that the remaining portion of the expandable element is movable relative to the inner member (Para. [0063] and Figs. 7 and 8); wherein the metal filaments comprise shape memory filaments ((Paras. [0019], [0020], and [0047]-[0050], nitinol is a shape memory material); wherein the metal filaments having a diameter between about 0.015 mm and about 0.1 mm (Para. [0055], 0.0015 inch to 0.003 inch or about 0.0254 mm to 0.0762 mm); wherein the metal filaments have a diameter between about 0.025 mm and about 0.06 mm (Para. [0055], such as 0.0015 inch or 0.0254 mm); wherein the total number of metal filaments is between about 30 and about 280 (Para. [0055], such as 72-144 metal filaments).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the expandable element of Tran to be formed of braided metal filaments and be heat set to self-expand into a wave-like configuration extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions; wherein the decreased diameter portions is heat set to having an inner diameter and also being radially unconstrained; wherein the metal filaments comprise nitinol; wherein the metal filaments comprise shape memory filaments; wherein the metal filaments having a diameter between about 0.015 mm and about 0.1 mm; wherein the metal filaments have a diameter between about 0.025 mm and about 0.06 mm; wherein the total number of metal filaments is between about 30 and about 280 as taught by Qian in order to facilitate the delivery of the device by delivering the device in a compressed configuration in a delivery catheter and allowing the device to return to the expanded configuration once it is released from the delivery catheter or unconstrained (Qian, Fig. 8 and Para. [0050]).
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251) as applied to claim 7 above, and further in view of Lorenzo (US Pub. No.: 2013/0261656).
Regarding claim 8, Tran in view of Qian discloses substantially all the limitations of the claim but fails to disclose that the delivery device comprises a heating element configured coaxially around at least a portion of the tether, the heating element capable of generating heat to sever the tether.
Lorenzo teaches, in the same field of endeavor (embolic occlusion device), comprising a delivery device (Fig. 1) having a heating element (112, Fig. 1) configured coaxially around at least a portion of a tether (130, Fig. 1), the heating element capable of generating heat to sever the tether (Figs. 1 and 2 and Para. [0017]). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify embolic occlusion device of Tran in view of Qian to include a heating element configured coaxially around at least a portion of a tether, the heating element capable of generating heat to sever the tether as taught by Lorenzo in order to quickly and easily decouple the implant from the delivery device (Lorenzo, Paras. [0005] and [0014]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251) as applied to claim 9 above, and further in view of Wallace et al. (US Pub. No.: 2005/0149109).
Regarding claim 10, Tran in view of Qian discloses substantially all the limitations of the claim but fails to disclose that the secondary shape comprises a helical shape.
Wallace teaches, in the same field of endeavor (vaso-occlusive device), a coil which can have various secondary shapes, including a helical secondary shape (spiral shape, Paras. [0076] and [0010]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify coil of Tran in view of Qian to include a helical secondary shape as taught by Wallace in order to conform to a helical secondary shape of the device or expandable element, such as the expandable element of Qian (Qian, Fig. 3A), for occluding a tubular vessel and have the ability to adapt to a curve or bend in a vessel.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251) as applied to claim 1 above, and further in view of Marchand et al. (US Pub. No.: 2009/0275974).
Regarding claim 12, Tran in view of Qian discloses substantially all the limitations of the claim but fails to disclose that the metal filaments including a first group of filaments having a first diameter and a second group of filaments having a second diameter, different from the first diameter.
Marchand teaches, in the same field of endeavor (embolic occlusion device), an expandable braided element (40, Fig. 4) comprising metal filaments that includes a first group of filaments (large filaments 48, Figs. 7 and 26 and Para. [0102]) having a first diameter and a second group of filaments (small filaments 50, Figs. 7 and 26 and Para. [0102]) having a second diameter, different from the first diameter (Para. [0102]).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify the metal filaments of the expandable element of Tran in view of Qian to include a first group of filaments having a first diameter and a second group of filaments having a second diameter, different from the first diameter as taught by Marchand in order to obtain the advantage of making the device with a desired radial compliance and yet still have a collapsed profile which is configured to fit through an inner lumen of commonly used microcatheters (Paras. [0096]-[0099]).
Regarding claim 15, Marchand further teaches the braided metal filament form an average pore size in the expandable element that is less than about 0.5mm (Para. [0116], such as 0.005 inch which is about 0.127mm).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify the average pore size formed by the braided metal filaments in the expandable element of Tran in view of Qian to be less than 0.05 mm (such as 0.127 mm) as taught by Marchand, since it has been held that where general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See MPEP 2144.05
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251) as applied to claim 1 above, and further in view of Ken (US Pat. No.: 5,582,619).
Regarding claim 18, Tran in view of Qian discloses substantially all the limitations of the claim but fails to disclose an elongate stretch resistant member extending longitudinally within the expandable element.
Ken teaches, in the same field of endeavor (embolic occlusion device), an embolic occlusion device comprising an elongate stretch resistant member (108, Fig. 1 or Fig. 9) extending longitudinally within the expandable element (182, Fig. 9).
Before the effective filing date of the claimed invention, it would have been obvious to one ordinary skill in the art to modify the embolic occlusion device of Tran in view of Qian to include an elongate stretch resistant member extending longitudinally within the expandable element as taught by Ken in order to prevent stretching of the coil during movement of the coil by retrieving or repositioning after deploy (Ken, see Abstract).
Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (US Pub. No.: 2005/0283183) in view of Qian et al. (US Pub. No.: 2009/0112251) as applied to claim 1 above, and further in view of Schaefer (US Pub. No.: 2004/0006363).
Regarding claims 19 and 20, Tran in view of Qian discloses substantially all the limitations of the claim but fails to disclose that the device further comprises a metallic coiled element extending longitudinally within the expandable element; wherein the metallic coil element is radiopaque.
Schaefer teaches, in the same field of endeavor (embolic occlusion device), an embolic occlusion device comprising a metallic coiled element (1208, Fig. 12) extending longitudinally within a coil (108b/1208b, Fig. 12) and/or braid/coil (1202, Fig. 12 and Para. [0067], 1202 can be a coil or an elongated flexible braid); wherein the metallic coil element is radiopaque (Para. [0015]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the device of Tran in view of Qian to include a metallic coiled element extending longitudinally within the coil and/or braid; wherein the metallic coil element is radiopaque as taught by Schaefer in order to obtain the advantage of preventing the permanent stretching or deformation of the coil (Schaefer, see Abstract and Para. [0012]) and provide significant radiopacity to the device (Schaefer, Para. [0058]) and/or allow the physicians to have better view of the device inside the body.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 4-10, 12-20, 22, and 24-26 have been considered but are moot in view of new ground(s) of rejection.  
In response to the arguments on pages 6-9 of the remarks, Tran discloses an embolic occlusion device (the embolic occlusion device shown in Fig. 8 with 30, 50, and 70 being integral, Paras. [0031], [0041], and [0047]), comprising: a coil (20 with rounded ends, Fig. 8) having a proximal end (the end near 25, Fig. 8) and a distal end (the distal end opposite the proximal end such as shown in Fig. 7); and, an expandable element (combination of all 70, 30, 50, Fig. 8 and [0031], [0034], [0041], and [0047] with 70, 30, and 50 are being integrally formed) extending along a longitudinal axis and having first and second ends (Fig. 8, also, see Figs. 7 and 9), the expandable element including a wave-like configuration extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions between the first and second ends of the coil (Fig. 8 and Paras. [0031], [0041], and [0047], increased diameter at portions 30 and decreased diameters at portions 50); the decreased diameter portions having an inner diameter conforms with an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil (Fig. 8 and Para. [0047].  As shown in Fig. 8, the decreased diameter portions having an inner diameter conforms with an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil), wherein said expandable element is axially independent of said coil between said first and second ends (Para. [0047] and Fig. 8 and also see Figs. 7 and 9, said expandable element is axially independent of said coil between said first and second end because the coil between said first and second end are not slidable relative to the coil); and, wherein the expandable element is fixed to the coil only at a proximal end of the expandable element and a distal end of the expandable element, such that the remaining portion of the expandable element is movable relative to the coil (Figs. 8 and 7, and Paras. [0031], [0041], and [0047], the expandable element is fixed to the coil only at a proximal end of the expandable element and a distal end of the expandable element); wherein the inner diameter of the smaller/decreased diameter portions is approximately equal to the outer diameter of the coil (Fig. 8). However, Tran does not disclose that the expandable element comprises braided metal filaments and is heat set to self-expand into a wave-like configuration; wherein the decreased diameter portion being heat set to have the inner diameter and also being radially unrestrained
Qian teaches, in the same field of endeavor (vaso-occlusive device), an expandable element (70, Fig. 7) comprising braided metal filaments (Para. [0060], such as shape memory / nitinol filaments); wherein the expandable element is heat set to self-expand (Paras. [0019], [0020], and [0047]-[0050] into a wave-like configuration (Figs. 7 and 8, Para. [0065] and see Abstract) extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions (Figs. 7 and 8); wherein the expandable element coaxially surrounds at least a portion of the longitudinal length of an inner member (Fig. 7 and 8); wherein the decreased diameter portions is heat set to having an inner diameter and also being radially unconstrained (Figs. 7, 8, 2A, and 2B and Paras. [0056], [0057], and [0064]); wherein the metal filaments comprise shape memory filaments ((Paras. [0019], [0020], and [0047]-[0050], nitinol is a shape memory material).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the expandable element of Tran to be formed of braided metal filaments, e.g. shape memory filaments, and be heat set to self-expand into a wave-like configuration extending along a longitudinal axis and comprising increased diameter portions alternating with decreased diameter portions; wherein the decreased diameter portions is heat set to having an inner diameter and also being radially unconstrained as taught by Qian in order to facilitate the delivery of the device by delivering the device in a compressed configuration in a delivery catheter and allowing the device to return to the expanded configuration once it is released from the delivery catheter or unconstrained (Qian, Fig. 8 and Para. [0050]).  
In the combination of Train and Qian, decreased diameter portion is heat set to have an inner diameter that conforms with an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil and being otherwise radially unrestrained because Tran discloses that the decreased diameter portions of the expandable element have an inner diameter conforms to an outer diameter of the coil and abuts against but is not connected to an outer diameter of the coil and Qian teaches an expandable element formed of a shape memory material, e.g. nitinol, which is heat set to self-expand to facilitate the delivery of the device by delivering the device in a compressed configuration in a delivery catheter and allowing the device to return to the expanded configuration once it is released from the delivery catheter or unconstrained.
Regarding claim 25, it recites the limitation “a closed volume of the expandable element is between 0.5 and 6.0 times the longitudinal length of the coil” in lines 1-2 of the claim.  The limitation is indefinite because it is unclear how a volume which is in cubic (3-D) unit is 0.5 to 6.0 times the longitudinal length which is in linear (1-D) unit.  0.5 to 6.0 times the longitudinal length would still give a shorter/longer length, not a volume.
Conclusion                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JING RUI OU/Primary Examiner, Art Unit 3771